DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-19 recite “A non-transitory computer-readable recording medium” yet depends on claims 8-13 which fall into different statutory class of a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10139899 to Niemeyer et al (Niemeyer) in view of US Pub. 20190134487 to Kudirka et al (Kudirka).

Claims 1, 8, and 14. Niemeyer discloses a pitched ball trajectory providing device of a user wearable type comprising: 
a display (col. 4, 12-24, “head-mounted display”); 
a support portion that fixes the display to a head of a user (col. 6, 18-33, “headset” or “headgear”); 
a memory that stores a pitched ball trajectory prediction program (col. 2 line 8 to col. 3 line 17, “predicted trajectory”; also see col. 4 line 40 to col. 5 line 12); 
a communication module that receives pitched ball data from a pitched ball tracking device (col. 5, 24-40); and 
a processor that displays a pitched ball trajectory prediction result on the display according to execution of the pitched ball trajectory prediction program (col. 6, 18-33), 
wherein the processor calculates a position of a ball as time passes based on an initial speed (col. 2 line 53 to col. 3 line 4, and col. 5, 25-40 discloses “velocity”) of the ball included in the received pitched ball data for a predetermined time interval, and displays the pitched ball trajectory prediction result in which the calculated positions of the ball are sequentially arranged, on the display (col. 6 line 51 to col. 7 line 21 “location along the path”; also see col. 9 line 55 to col. 10 line 4).
However, Niemeyer fails to explicitly disclose wherein the processor calculates a position of a ball around a home plate as time passes based on an initial position, an initial speed, and an initial acceleration of the ball (emphasis added).  
Kudirka teaches a position of a ball around a home plate (Figs. 6F+H, and ¶148) as time passes based on a position (¶54 “position”), and an acceleration (¶54 “acceleration” and “velocity”) of the ball.  The virtual reality system of Niemeyer would have motivation to use the teachings of Kudirka in order to provide more precise projectile data in doing so would add to the image and physical interaction realism within the virtual reality system because the additional ball calculations would make the virtual world closer to the real world.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual reality system of Niemeyer with the teachings of Kudirka in order to provide more precise projectile data as related to the game of baseball in doing so would add to the realism of the virtual reality system because the additional ball calculations would make the virtual world closer to the real world.



Claims 3, 9, and 15. Niemeyer in view of Kudirka teaches wherein the processor displays a virtual strike zone above the home plate and displays the pitched ball trajectory prediction result together with the strike zone (see Kudirka Fig. 6A, and ¶¶61, 152, and 171 discloses “strike zone”, also see ¶155).

Claims 4, 10, and 16. Niemeyer in view of Kudirka teaches wherein the support portion is a spectacle-type wearable device or a helmet-type wearable device, and the display is a transparent display device (see Niemeyer col. 10, 49-62 discloses “user 304 views, through their headset 306, the virtual world 330 containing a VR space 332 that includes a virtual object 336 corresponding to the physical object”; and see Kudirka ¶52).

Allowable Subject Matter
Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715